Name: Commission Regulation (EC) NoÃ 366/2009 of 5Ã May 2009 entering a name in the register of protected designations of origin and protected geographical indications (Lapin Poron liha (PDO))
 Type: Regulation
 Subject Matter: Europe;  marketing;  agricultural structures and production;  animal product;  agricultural activity;  consumption
 Date Published: nan

 6.5.2009 EN Official Journal of the European Union L 112/3 COMMISSION REGULATION (EC) No 366/2009 of 5 May 2009 entering a name in the register of protected designations of origin and protected geographical indications (Lapin Poron liha (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 7(5) thereof, Whereas: (1) In accordance with Article 6(2) of Regulation (EC) No 510/2006 and Article 17(2) thereof, the application submitted by Finland to enter the name Lapin Poron liha in the register was published in the Official Journal of the European Union (2). (2) A statement of objection by Sweden was notified to the Commission on 26 June 2008 in accordance with Article 7 of Regulation (EC) No 510/2006. That objection is based on points (a), (c) and (d) of the first subparagraph of Article 7(3) of that Regulation. In its statement of objection, Sweden took the view that the conditions for registration referred to in Article 2 of that Regulation are not met, that registration of the name in question is injurious to names, trade marks or existing goods and that the name in question is generic. (3) The Commission considered that objection to be admissible and, by letter of 4 August 2008, asked the Member States concerned to seek agreement among themselves in accordance with their internal procedures. (4) An agreement, notified to the Commission on 27 February 2009, was concluded between Finland and Sweden within six months. Under that agreement, Sweden does not have an objection to registration of the name Lapin Poron liha. It was agreed that the detailed rules for the labelling of reindeer meat or products based on reindeer meat originating in Swedish Lapland should be made in compliance with Article 13 of Regulation (EC) No 510/2006. (5) That agreement does not amend the information published pursuant to Article 6(2) of Regulation (EC) No 510/2006. The name Lapin Poron liha should therefore be registered in accordance with Article 7(4) of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 19, 25.1.2008, p. 22. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.1. Fresh meat (and offal) FINLAND Lapin Poron liha (PDO)